United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-0736
Issued: July 29, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On February 2, 2015 appellant filed an application for review of a January 2, 2015
decision of the Office of Workers’ Compensation Programs (OWCP), adjudicating his hearing
loss claim in OWCP claim number xxxxxx831. In the decision, OWCP denied appellant’s claim
for bilateral hearing loss finding that the condition was not causally related to factors of his
federal employment. The appeal was docketed as No. 15-736.
The Board has duly considered the matter and finds that the case is not in posture for a
decision. The instant claim, number xxxxxx831, involves a hearing loss claim that appellant
filed on July 22, 2014, after he retired from the employing establishment effective July 3, 2014.
The record indicates that appellant has two prior claims for employment-related hearing loss.
Claim number xxxxxx660 was accepted for hearing loss.1 Claim number xxxxxx744 was also
accepted for binaural hearing loss and, on June 13, 1995, OWCP granted appellant a schedule
award for 50 percent binaural hearing loss. OWCP administratively combined claim number
xxxxxx744 with the instant claim, into master claim number xxxxxx831. However, the record
before the Board does not contain claim number xxxxxx660. As claim number xxxxxx660
1

This claim file is not presently before the Board. It is not clear if the acceptance in claim number xxxxxx660
was for hearing loss in one or both ears, or if appellant received a schedule award under this claim.

involves the same occupational disease, hearing loss, evidence contained therein will necessarily
bear directly on appellant’s claim in this case.2 Furthermore, OWCP’s January 2, 2015 decision,
which found that appellant’s hearing loss was not employment related, did not acknowledge that
it had previously accepted the same condition in the two other claims. It is important for OWCP
to fully consolidate the claims to ensure that all germane evidence is properly considered and
that appropriate findings of fact are made. Accordingly, for a full and fair adjudication, all
OWCP claims pertaining to appellant’s hearing loss should be combined.3
The Board will remand the case to OWCP to combine claim number xxxxxx660 with
master claim number xxxxxx831. Following this and such other development as deemed
necessary, OWCP shall issue an appropriate merit decision on appellant’s claim.
IT IS HEREBY ORDERED THAT the January 2, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case record remanded for further action
consistent with this order of the Board.
Issued: July 29, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

See K.A., Docket No. 13-207 (issued April 12, 2013).

3

R.A., Docket No. 14-1828 (issued February 25, 2015). See Federal (FECA) Procedure Manual, Part 2 -- Claims,
File Maintenance and Management, Chapter 2.400.8(c) (February 2000) (cases should be doubled when correct
adjudication of the issues depends on frequent cross-reference between files such as where a new injury case is
reported for an employee who previously filed an injury claim for a similar condition or the same part of the body).

2

